Citation Nr: 0730596	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-25 080	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for a left 
foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from April 1991 to December 
1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

The appellant does not have additional left foot disability 
that is the proximate result of VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, or an unforeseeable event.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
foot condition are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of the April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
her possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, because the AOJ letter noted above informed her 
that additional information or evidence was needed to support 
her claim, and asked her to send the information or evidence 
to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession.  Such 
letter did not inform the veteran of the laws pertaining to 
disability ratings or effective dates.  However, because the 
instant decision denies the appellant's claim, no rating or 
effective date will be assigned.  As such, there is no 
prejudice to the appellant.  Although notice was not 
delivered until after the initial denial of the claim, the 
AOJ subsequently readjudicated the claim in the October 2005 
Supplemental Statement of the Case, without taint from prior 
adjudications.  Thus, the appellant was not precluded from 
participating effectively in the processing of her claim and 
the late notice did not affect the essential fairness of the 
decision. 

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the appellant with 
respect to her claim for compensation.  The claims file 
contains the appellant's statements in support of her claim, 
including at the May 25, 2005 RO hearing.  The claims folder 
also contains a statement from her VA physician Dr. G. A. D..  
Also associated with the claims folder are the appellant's VA 
treatment records for both feet prior to and following the 
May 2001 and June 2001 VA treatment at issue.  Additionally, 
the appellant received a VA examination and opinion to 
address her claim.  No other relevant evidence has been 
identified, therefore, the Board finds that VA has satisfied 
the duty to assist the appellant in her claim.  

Discussion
1151 Claims 

The appellant is claiming entitlement to compensation under 
38 U.S.C.A. § 1151 for a left foot condition.  She contends 
that the delay in excising a piece of bone from a puncture 
wound in her left foot from May 23, 2001, to June 11, 2001, 
caused cellulitis, hyperkeratotic lesions, calluses, and the 
need for several foot surgeries.

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In order to demonstrate a "qualifying additional 
disability," compensable under 38 U.S.C.A. § 1151 the 
evidence must reveal that such disability was not the result 
of the appellant's willful misconduct.  Here there is no 
showing of willful misconduct and therefore this requirement 
is satisfied.  

It is also required that the claimed disability be caused by 
VA hospital care, medical or surgical treatment, or 
examination furnished the appellant under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In the present case it 
is undisputed that the appellant was provided VA medical care 
after stepping on a bone in May 2001 and surgical treatment 
in June 2001.

The evidence of record, however, fails to show an additional 
qualifying disability that is the proximate result of delay 
in VA treatment or any other instance of fault.  On May 23, 
2001 the veteran stepped on a bone that punctured through the 
skin and she removed it.  The VA cleaned the wound and sent 
her home.  She returned to VA with a swollen and painful foot 
around June 4, 2001.  X-rays were taken indicating a 
triangular foreign body which was surgically removed on June 
11, 2003.  A June 2001 discharge summary notes that the 
veteran had cellulitis and a post operative puncture wound.  
A May 2005 letter from Dr. G. A. D. states that the veteran 
suffered from recurrent calluses including at the location of 
her June 2001 surgery.  An August 2005 VA examination 
indicated the veteran's left foot condition is manifested by 
a hyperkeratotic lesion at the site of the puncture injury on 
the plantar left heel.  The examination also showed a 
residual bunion deformity with lateral drift at her big toe 
and multiple scars and hyperkeratotic lesions.  In order for 
such disorders to meet the criteria for a qualifying 
additional disability they must be the proximate result of VA 
fault or an unforeseeable event.

According to the August 2005 VA examiner's opinion the 
bunions, scars, and lesions at other locations on the left 
foot are not related to the May 2001 or June 2001 treatment.  
The physician also explains that the hyperkeratotic tissue 
appears to have developed after each surgical incision in 
each foot and is not due to a delay in treatment.  
Additionally, he opines that even if the surgery had taken 
place earlier it still would not have changed the outcome of 
the left heel as it is now.  He finds no residual effects of 
the cellulitis, and no relationship between the VA treatment 
and the development of bunions.  Therefore any condition 
which is a result of the surgery is not the proximate result 
of delay in VA treatment.  While the May 2005 VA letter by G. 
A. D. indicates some relationship between the delay in 
treatment and her "current problems," he provides no causal 
explanation or rationale for his statement.  Therefore the 
Board finds the August 2005 VA examiner's opinion more 
probative.  

The competent evidence also fails to establish any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an unforeseeable event, in treating the appellant.  The VA 
examiner in August 2005 expressly found that there is "no 
approximate fault on the VA's part with regard to her 
treatment."  No other competent evidence of record refutes 
such opinion.  The appellant himself has expressed the belief 
that her problems are due to VA carelessness.  Lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no evidence 
indicating that the veteran's left foot condition is due to 
an unforeseeable event.  Therefore, the record fails to show 
a "qualifying additional disability" due to VA fault or an 
unforeseeable event. 

In conclusion, the evidence of record does not show any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or an unforeseeable 
event on the part of VA in treating the appellant and thus 
does not present a qualifying additional disability.  For 
this reason, a grant of compensation pursuant to 38 U.S.C.A. 
§ 1151 is not permissible here.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to compensation under 38 C.F.R. § 1151 for a left 
foot condition is denied.

____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


